GOODWYN, Justice.
This is one of four related cases (the other three being United States Steel Corp. v. Wood, Ala., 114 So.2d 551,1 United States Steel Corp. v. Baxley, Ala., 114 So.2d 554,2 and United States Steel Corp. v. Glasgow, Ala., 114 So.2d 567,3 in which we granted certiorari to the Court of Appeals. On authority of United States Steel Corporation v. Wood, Ala., 114 So.2d 551 1) the judgment of the Court of Appeals is due to be reversed and the cause remanded to that Court.
Reversed and remanded.
All the Justices concur.

. Ante, p. 5.


. Ante, p. 7.


. Post, p. 8.